Case: 1:19-cv-00460-MWM-SKB Doc #: 34 Filed: 06/02/20 Page: 1 of 1 PAGEID #: 248

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI
BRANDON NUTT, : Case No. 1:19-cv-460
Plaintiff, : Judge Matthew W. McFarland
vs.

CHRISTOPHER SETA, et al.,

Defendants.

 

ORDER ADOPTING REPORT AND RECOMMENDATION (DOC. 33), DENYING
MOTION FOR SUMMARY JUDGMENT (DOC. 29) AND DISMISSING CASE

 

The Court has reviewed the Report and Recommendation (Doc. 33) of United
States Magistrate Judge Stephanie K. Bowman, to whom this case is referred pursuant to
28 U.S.C. § 636(b). As no objections to the Report and Recommendation have been filed
and the time do so has expired, the Court hereby ADOPTS the Report and
Recommendation in its entirety. Accordingly, this case is DISMISSED under the
mandatory dismissal provision of Fed. R. Civ. P. 25(a)(1) and Defendants’ Motion for
Summary Judgment (Doc. 29) is DENIED as moot.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

Nm folled

MATTHEW W. McFARLAND
UNITED STATES DISTRICT JUDGE

 
